EXHIBIT 10.24



GENERAL SECURITY AGREEMENT

This General Security Agreement

(this "Agreement"), dated as of September 30, 2008 is entered into by and
between Aurelio Resource Corporation, a Nevada corporation ("Obligor"), and
Telifonda (Cayman) Ltd. ("Telifonda").



RECITALS



On the date of this Agreement, Obligor and Telifonda are entering into that
certain Bridge Loan Agreement (the "Loan Agreement") pursuant to which Telifonda
has agreed to loan to Obligor certain amounts, subject to the terms and
conditions set forth in the Loan Agreement.

It is a condition precedent to Telifonda's making such loans to Obligor that the
parties hereto shall have entered into this Agreement.

AGREEMENT

In consideration of the foregoing premises, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Obligor and Telifonda hereby agree as follows:

Security Interest

.



To secure the payment and performance of all of the Obligations (as hereinafter
defined), Obligor hereby pledges, assigns and grants to Telifonda a continuing
security interest in, the Collateral (as hereinafter defined).

(i) "Collateral" shall mean and include any and all assets of Obligor, both
those now existing and those that shall hereafter arise or be acquired,
including but not limited to (A) all property listed in Annex A hereto, (B) if
such property includes any instruments, all Instrument Collateral, (C) the
proceeds, products and accessions thereof and thereto and (D) all replacements
and substitutions therefor.

(ii) "Obligations" shall mean all indebtedness, liabilities, obligations,
covenants and duties of Obligor to Telifonda under (i) the Bridge Loan
Agreement, of even date herewith, by and between Obligor and Telifonda and
(ii) the Bridge Loan Note, of even date herewith, made by Obligor in favor of
Telifonda.

(iii) The term "Instrument Collateral" and certain other terms used herein are
defined in Section 13 hereof.

Rank and Perfection of Security Interest

.



Obligor will not grant or permit to exist, nor shall there exist, any security
interest in, lien, attachment, levy or encumbrance upon, or assignment or pledge
as security of, any of the Collateral, except the security interest of and
assignment and pledge to Telifonda hereunder and Permitted Liens.

(i) Obligor will take all action reasonably requested by Telifonda, or which may
be reasonably necessary or desirable, to perfect, continue, evidence, preserve,
protect or validate the security interest of and assignment and pledge to
Telifonda hereunder or to enable Telifonda to exercise and enforce its rights
hereunder, including, but not limited to, (A) executing and delivering one or
more notices, statements, agreements or other writings, and (B) delivering to
Telifonda, and stamping or otherwise marking, in such manner as Telifonda may
specify, any and all chattel paper, instruments, letters and advices of credit
and documents constituting part of the Collateral, in each case endorsed or
accompanied by such instruments of assignment as Telifonda may specify.

(ii) Obligor hereby authorizes Telifonda, at its option but without any
obligation so to do, to file financing and continuation statements and
amendments to financing statements, naming Obligor as debtor, with respect to
any of the Collateral without the signature of Obligor, and agrees that a
carbon, photographic or other reproduction of this Agreement or of a financing
statement is sufficient as a financing statement.

Covenants Relating to Collateral

. Obligor covenants that:



It shall at all times: (i) be the sole owner of each and every item of
Collateral, subject to Permitted Liens, (ii) defend the Collateral against the
claims and demands of all persons and (iii) in the case of tangible property
constituting part of the Collateral, (A) properly maintain and keep in good
order and repair such property, ordinary wear and tear excepted, and (B) keep
such property fully insured with responsible companies against such risks as are
customary in Obligor's industry, under policies containing loss payable and
additional insured clauses or endorsements naming Telifonda as loss payee and/or
additional insured as its interests may appear, and providing that such policies
may not be cancelled or amended except upon no less than ten days' prior written
notice to Telifonda;

It will comply in all material respects with the requirements of all leases,
mortgages and other instruments relating to premises where any Collateral is
located;

It will not sell or otherwise dispose of any of the Collateral, except that, if
the same constitute Collateral, (i) accounts may be collected in the ordinary
course of business (ii) inventory or farm products may be sold in the ordinary
course of business; and (iii) obsolete equipment may be disposed of;

It will give Telifonda prompt notice of (i) any change in (A) its name, identity
or corporate structure, (B) the location of its chief executive office or any
other place of business, or (C) the location of any of the Collateral or its
books and records concerning any accounts, (ii) the location of each new place
of business opened by Obligor, (iii) each new location of any Collateral, and
(iv) any substantial loss or depreciation in the value of any of the Collateral,
and will provide Telifonda with such other information as to the Collateral as
Telifonda may reasonably request.

It will (i) receive and hold all Distributions and other Instrument Collateral
in trust for Telifonda, and upon demand by Telifonda after the occurrence of a
Default under the Note that is continuing, immediately deliver the same to
Telifonda in the identical form received and (ii) upon the request of Telifonda,
give Telifonda copies of all notices and other communications received by
Obligor with respect to any instruments registered in the name of Obligor
constituting part of the Collateral.

Pre-Event of Default Rights

.



At any time and from time to time Obligor will permit representatives of
Telifonda during normal business hours upon reasonable notice to Obligor to
inspect its premises and books and records pertaining to the Collateral and make
extracts from such books and records at Telifonda's sole cost and expense.

So long as no Default has occurred under the Note that is continuing, Obligor
may, with respect to any instruments constituting part of the Collateral,
(i) collect and receive for its own use all Distributions (and for such purpose
and to that extent, Telifonda hereby releases each such Distribution from the
Collateral, such release to be effective in the case of each Distribution at the
time thereof); and (ii) vote and give consents, ratifications and waivers with
respect to such instruments.

Events of Default

. It shall be an Event of Default if a Default occurs under the Note.



Post-Event of Default Rights

. Upon the occurrence of an Event of Default that is continuing:



Telifonda may declare, by notice to Obligor, any and all of the Obligations
immediately due and payable, and, in the case of any Event of Default referred
to in clause (b) or (c) of Section 2 of the Note, all of the Obligations shall
automatically be and become due and payable, in either case without any other
presentment, demand, protest or notice of any kind, anything in any other
agreement to the contrary notwithstanding;

Telifonda shall have no obligation to make further loans, extensions of credit
or other financial accommodations to or on behalf of Obligor, anything in any
other agreement to the contrary notwithstanding;

Telifonda may exercise all other rights to which it is entitled hereunder;

Obligor shall, upon reasonable request of Telifonda, assemble the Collateral and
maintain or deliver it into the possession of Telifonda at such place or places
as Telifonda may designate and as are reasonably convenient to both Telifonda
and Obligor; and

Telifonda may, to the extent permitted by applicable law, (i) without notice,
demand or other process, and without charge, enter any of Obligor's premises
and, without breach of the peace, until Telifonda completes the enforcement of
its rights in the Collateral, take possession of such premises or place
custodians in exclusive control thereof, remain on such premises and use the
same and any of Obligor's equipment for the purpose of completing any
work-in-process, preparing any Collateral for disposition and disposing of or
collecting any Collateral, and (ii) in the exercise of its rights under this
Agreement, without payment of compensation of any kind, use any and all
trademarks, trade styles, trade names, patents, patent applications, licenses,
franchises and the like to the extent of Obligor's rights therein and Obligor
hereby grant a license for that purpose.

General Representations, Warranties and Agreements

. Obligor hereby represents, warrants and agrees that:



The execution, delivery and performance of this Agreement are within its
corporate powers, have been duly authorized by all required action and do not
and will not contravene in any material respect any law or agreement or
undertaking to which it is a party or by which it may in any way be bound or its
articles of incorporation or bylaws; and

Obligor will furnish Telifonda with all information concerning its business and
financial condition as Telifonda may reasonably request.

Expenses of Obligor's Duties; Telifonda's Right to Perform on Obligor's Behalf;
Telifonda's Expenses and Indemnification

.



Obligor's agreements and duties hereunder shall be performed by it at its sole
cost and expense.

If Obligor shall fail to do any act or thing which it has agreed to do
hereunder, Telifonda may (but shall not be obligated to) do the same or cause it
to be done, either in its name or in the name and on behalf of Obligor, and
Obligor hereby irrevocably authorizes Telifonda so to act.

Obligor shall reimburse Telifonda for all costs and expenses, including
reasonable attorney's fees and disbursements, incurred, and to indemnify and
hold Telifonda harmless from and against all losses suffered, by Telifonda in
connection with (i) Telifonda's exercise of any right or remedy granted to it
hereunder upon the occurrence of an Event of Default, (ii) any claim and the
prosecution or defense thereof arising out of or in any way connected with this
Agreement to the extent Telifonda is the prevailing party in connection with
such claim or prosecution, and (iii) the collection or enforcement of the
Obligations.

Amounts payable by Obligor under this Section 8 shall constitute Obligations
which shall be payable within 30 days after Obligor receives written demand
therefor.

No Waivers of Rights Hereunder; Rights Cumulative

.



No delay by Telifonda in exercising any right hereunder, or under any of the
other Obligations, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right preclude other or further exercises thereof or the
exercise of any other right. No waiver of any of the other Obligations shall be
enforceable against Telifonda unless in writing and signed by an officer of
Telifonda, and unless it expressly refers to the provision affected; any such
waiver shall be limited solely to the specific event waived.

All rights granted Telifonda hereunder shall be cumulative and shall be
supplementary of and in addition to those granted or available to Telifonda with
respect to the other Obligations or under applicable law and nothing herein
shall be construed as limiting any such other right.

Assignment

. Telifonda may assign to an Affiliate of Telifonda any or all of the
Obligations and may transfer therewith any or all of the Collateral therefor and
the transferee shall have the same rights with respect thereto as had Telifonda.



Continuing Agreement; Termination

.



This Agreement shall be a continuing agreement and shall apply to all future
Obligations, notwithstanding that at any particular time all of the Obligations
then outstanding shall have been paid in full.

Subject to Subsection 11(c) below, this Agreement shall continue in full force
and effect until written notice of termination shall have been received by
Telifonda at its address stated below, but, notwithstanding any such notice,
this Agreement shall continue in full force and effect until all Obligations
then outstanding (whether absolute or contingent) shall have been paid in full.
Upon receipt of any such notice, Telifonda shall have no obligation to make
further loans, extensions of credit or other financial accommodations to or on
behalf of Obligor, anything in any other agreement to the contrary
notwithstanding.

This Agreement shall terminate immediately and without further notice or action
if Telifonda, or any of its Affiliates, fails to vote (or cause to be voted) any
and all Shares (defined below): (i) in favor of the approval of that certain
Stock Purchase Agreement of even date herewith between Obligor and Telifonda
(the "Stock Purchase Agreement"), to effectuate the Transaction (as defined in
the Loan Agreement); and (ii) against any proposal or transaction which could
prevent or delay the consummation of the Transaction, whether such vote is at
any meeting (whether annual or special and whether or not an adjourned or
postponed meeting) of the stockholders of Obligor, however called, or in any
action by written consent of the stockholders of Obligor. The term "Shares"
shall mean all issued and outstanding shares of Obligor common stock and
preferred stock owned of record and beneficially owned (as defined in Rule 13d-3
under the Securities and Exchange Act of 1934, as amended ("Rule 13d-3")) by
Telifonda or over which Telifonda exercises sole voting power.

Upon (i) payment in full of the Obligations, as described in Subsection 11(b)
above, or (ii) termination of this Agreement as described in Subsection 11(c)
above, the security interest of Telifonda in the Collateral shall automatically,
and without further action or notice, terminate regardless (with respect to the
termination of the Agreement described in Subsection 11(c) above) of whether any
Obligations are then outstanding. Upon such payment or termination described
above, Obligor shall be deemed to have been authorized by Telifonda to file all
necessary documentation to evidence the termination of the security interests
granted by Obligor hereunder, without further action by Telifonda.

Governing Law; Jurisdiction; Certain Waivers

.



This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the State of New York, and Telifonda shall have the rights and
remedies of a secured party under applicable law, including but not limited to
the Uniform Commercial Code of New York.

All actions and proceedings relating directly or indirectly to this Agreement or
any of the other Obligations may be litigated in courts located within the State
of New York, and each of Obligor and Telifonda submits to the personal
jurisdiction of such courts.

Each of Obligor and Holder waives personal service of process and consents that
service of process upon it may be made by certified or registered mail, return
receipt requested, directed to such party at its address last specified for
notices hereunder, and service so made shall be deemed completed on the date
that such mail is received or rejected by such party, as shown on the return
receipt.

Obligor and Telifonda each waive the right to a trial by jury in any action or
proceeding between them.

Telifonda shall not be required to take any steps necessary to preserve rights
against prior parties.

Definitions

. As used herein:



All terms defined in Article 1 or 9 of the New York Uniform Commercial Code as
in effect on the date of this Agreement (other than the term "Collateral") are
used herein (including in Annex A hereto) with the meanings therein given; such
terms include but are not limited to "account," "chattel paper," "deposit
account," "document," "equipment," "general intangibles," "goods," "instrument,"
"inventory," "money," and "security interest."

The following terms shall have the indicated meanings:

"Affiliate" of Telifonda shall mean a corporation that directly or indirectly
controls or is controlled by, or is under common control with, Telifonda.

"Distributions" shall mean Ordinary Distributions and Extraordinary
Distributions.

"Extraordinary Distributions" shall mean all dividends, interest and
distributions on or in respect of and all proceeds of such instruments other
than Ordinary Distributions.

"Instrument Collateral" shall mean (a) all Distributions on or in respect of
(i) the instruments listed in Annex A, or (ii) any instruments or property which
constitute Instrument Collateral by virtue of any provision of this definition
(whether, in either case, upon conversion of convertible securities included
therein or through stock split, spin-off, reclassification, merger,
consolidation, sale of assets, combination of shares or otherwise) and (b) all
other instruments and other property issued with respect to or in exchange for
(i) the instruments listed in Annex A or (ii) any instruments or other property
which constitute Instrument Collateral by virtue of any provision of this
definition (whether, in either case, upon conversion of convertible securities
included therein or through stock split, spin-off, reclassification, merger,
consolidation, sale of assets, combination of shares or otherwise).

"Ordinary Distributions" shall mean cash dividends to the extent paid out of
retained earnings, and interest paid in cash, in each case with respect to all
instruments constituting part of the Collateral, except to the extent that any
such dividend is made in connection with a partial or total liquidation or a
reduction of capital, or any such interest is penalty interest, or, in each
case, to the extent the same is not in the ordinary course.

"Permitted Liens" shall mean (i) the lien of any real estate mortgage in effect
on the date of this Agreement; (ii) liens for taxes not yet due; (iii) liens in
connection with purchase money security interests or capital leases; (iv) other
liens incurred in the ordinary course of business that do not (a) arise under
the Employee Retirement Income Security Act of 1974 or (b) secure obligations
which are due and payable or obligations for borrowed money (except as provided
in clause (iii) above); (v) easements, rights-of-way and other similar
encumbrances on real property which do not interfere with the ordinary conduct
of the business of the Obligor, which include, but are not limited to, those
encumbrances described in the Nesbitt Report (as defined in the Stock Purchase
Agreement); and (vi) liens consented to by Telifonda in writing.

Notices

. Any notice or request hereunder shall be given to Obligor or to Telifonda at
their respective addresses set forth below or at such other address as may
hereafter be specified in a notice designated as a notice of change of address
under this Section. Any notice or request hereunder may be given by registered
mail, return receipt requested, overnight delivery service, or facsimile. Notice
shall be deemed given on the date of delivery in the case of delivery by
facsimile, or on the delivery or refusal date, as specified on the return
receipt in the case of certified mail or on the tracking report in the case of
overnight courier.



General

.



This Agreement shall be binding upon the successors, transferees and permitted
assigns of Obligor and Telifonda. Neither party may assign its rights or
obligations under this Agreement, by operation of law or otherwise, in whole or
in part, without the prior written consent of the other party.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof in that jurisdiction affecting the validity or enforceability
of such provision in any other jurisdiction.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

The parties have caused this Security Agreement to be duly executed and
delivered by their proper and duly authorized officers as of the date and year
first written above.

 

Telifonda (Cayman) Ltd.

By: Amicorp Management Ltd.

/s/ G. J. Bouma

Name: G. J. Bouma

Title:

Address:





Facsimile:

/s/ Hugo J. van Neutegem

Name: Hugo J. van Neutegem

Title: Director

Address:





Facsimile:

 

Aurelio Resource Corporation

By: /s/ Stephen B. Doppler

Name: Stephen B. Doppler

Title: President & CEO

Address: Suite 202

12345 W. Alameda Parkway

Lakewood, CO 80228

Facsimile: 303.945.7270



 